DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The drawing objections have been resolved via the amendments filed on 02/07/2022.
The claim objections have been resolved via the amendments filed on 02/07/2022.
The applicant has failed to amend to claim 1 as outlined in the Remarks filed on 02/07/2022, claim 1 has failed to overcome the previous 112(b) set forth, which is further outlined below. All other rejection under U.S.C 112(b) have been resolved.
Response to Arguments
Applicant’s arguments, see section V. lines 1-14, filed on 02/07/2022, with respect to claims 1, 2, 4, & 8 have been fully considered and are persuasive.  The rejection under U.S.C. 102(a) of claims 1, 2, 4, & 8 has been withdrawn and replaced with the rejection herein.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: what quantifies a light-weight cement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1;
The term "sufficiently" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the examiner will interpret "sufficiently" as a declined surface as at least 35⁰.
Claim 1 recites, “substantially prevent birds from roosting o the exterior surface”. It is unclear as to the meets and bounds of the use of the claimed term ‘substantially’ in the context of the claim and invention. How can one substantially prevent roosting? How many birds are able to roost and still meet the claim? The specification fails to provide this guidance. 
The term “lightweight” in claims 1, 2, & 6 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For claim 2;
The term “lightweight” in claims 1, 2, & 6 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For claim 6;
The term “lightweight” in claims 1, 2, & 6 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For claim 12;
The inner core as recited in claim 1, the inner core is already a part of the pecking block, thus rendering the claim limitation and claim indefinite. The examiner will interpret the claim limitation as follows:
12.	The method of claim 11 wherein the pecking block is formed by heat pressing the inner core into the exterior lightweight cement block.
Claims 3-5 & 7-12 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fintel (US 5704312 A) in view of MARTIN (US 2773473 A) and the NPL titled Starch digestion capacity of poultry (https://www.sciencedirect.com/science/article/pii/S0032579119323946#:~:text=The%20gelatinization%20process%20renders%20starch,extrusion%20process%20(Plavnik%20and%20Sklan%2C ) which will herein be referred to as Svihus.
For claim 1; Fintel teaches a pecking block which provides both social pecking opportunities and nutritional/medicinal pecking opportunities comprising: 
an exterior block portion having an exterior surface (fig. 1 (14) (16) and the area surrounding the feed (10)) and a suspension point (fig. 1 & 2 (18)); 
said exterior surface allowing arrangement at least in part to provide a surface inclined downwardly from said suspension point sufficiently (seen in the annotated figure from Fintel below); and 
having an interior core (fig. 1 (10)) in said block portion to hold an inner core of nutritional material (column 2; lines 10-15) which can be pecked and eaten away from said inner core (column 2; lines 10-13).

    PNG
    media_image1.png
    390
    392
    media_image1.png
    Greyscale

Fintel does not teach a light weight cement block.
However, MARTIN does teach a moldable light weight cement-based pecking stone (fig. 1 and column 2; lines 23-29) that is suitable to be utilized as a light weight cement block that will not harm avian or poultry. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fintel by utilizing a simple substitution of the exterior walls taught by Fintel for the moldable light weight cement paste from MARTIN in order to obtain the predicable result of a safer pecking block such that all surfaces are safe for pecking. See MPEP 2143 I. (B).
The combination of Fintel and MARTIN teaches all limitations as stated above.
The combination of Fintel and MARTIN does not teach the inner core being treated for gelatinization of starches.
However, Svihus does teach a process treating for the gelatinization of starches (STARCH DIGESTION; paragraph 2, lines 1-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner core as taught by Fintel by putting the starches through the gelatinization process taught by Svihus in order to improve the modification of Fintel by facilitating improved starch digestion (Svihus, STARCH DIGESTION; paragraph 2, lines 1-13), hardening, and adhesion. See MPEP 2143 I. (G).
For claim 2; The modification of Fintel teaches all limitations as stated above.
Fintel further teaches a pecking block where the shape of the exterior block portion is a rectangular block (fig. 1 & 2). 
For claim 4; The modification of Fintel teaches all limitations as stated above.
Fintel further teaches a pecking block where the angle from the suspension point downward is at least 35° (seen in the annotated figure from Fintel below).

    PNG
    media_image2.png
    427
    407
    media_image2.png
    Greyscale


For claim 6; The modification of Fintel teaches all limitations as stated above.
Fintel does not teach a pecking block wherein the lightweight cement block is comprised of materials selected from the group consisting of calcium, phosphorous, grit, salt, magnesium, Portland cement, limestone, vermiculite, binders, natural colors, flavors, and essential oils.
However, Martin does teach a pecking block wherein the lightweight cement-based block is comprised of materials selected from the group consisting of calcium, phosphorous, grit, salt, magnesium, Portland cement, limestone, vermiculite, binders, natural colors, flavors, and essential oils (column 2; lines 23-34).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the exterior of a lightweight cement paste taught by the modification of Fintel above for the pecking block material taught by Martin in order to obtain the predictable result of a safer and more nutritious pecking material for the poultry. See MPEP 2143 I. (B). 
For claim 8; The modification of Fintel teaches all limitations as stated above.
Fintel further teaches a pecking block which includes a hanger (fig. 1 & 2 (18)) at the suspension point.

Claims 3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fintel in view of MARTIN and Svihus as applied to claim 1 above, and further in view of MCWILLIAMS (US 20160058035 A1).
For claim 3; The modification of Fintel teaches all limitations as stated above.
The modification of Fintel does not teach a pecking block wherein the interior core material is a combination of both nutritional and medicinal material.
However, MCWILLIAMS does teach a pecking block wherein the pecking material is a combination of both nutritional and medicinal material (Table 2). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the mix for the pecking block interior ((10), Fintel) as taught by Fintel for the pecking material (Table 2 from MCWILLIAMS) taught by MCWILLIAMS in order to obtain the predictable result of a more substantial and diverse feed for the poultry. See MPEP 2143 I. (B). 
For claim 10; The modification of Fintel teaches all limitations as stated above.
The modification of Fintel does not teach a pecking block wherein the pecking block exterior, and inner core are both colored green.
However, MCWILLIAMS does teach a pecking block wherein the pecking block is colored green (claim 5 and paragraphs [0022], [0025], & [0048]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use the known technique of coloring suet green via natural food coloring as taught by MCWILLIAMS to improve the similar device taught by the modification of Fintel above in the same way by further attracting poultry to the pecking block. See MPEP 2143 I. (C). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fintel in view of MARTIN and Svihus as applied to claim 4 above, and further in view of Aylen (US 20200077677 A1).
For claim 5; The modification of Fintel teaches all limitations as stated above.
The modification of Fintel does not teach wherein the angle from the suspension point downwardly of the surface of said block is within the range of about 35° to about 80°.
However, Aylen teaches that various shapes of pecking blocks are achievable (paragraph [0048]; line 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to apply the known technique of modifying the shape of the block as taught by Aylen to improve similar devices in the same way by selecting a shape that is expedient i.e. that will angle the surface in such a way to discourage birds from perching on it. See MPEP 2143 I. (C).
As suggested by Aylen, it would have been an obvious matter of design choice to make the different portions of the pecking block of whatever form or shape was desired, expedient (or any shape that would mean the angle limitation so as to limit the possibility of the birds roosting on the block). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fintel in view of MARTIN and Svihus as applied to claim 1 above, and further in view of Lush (US 20110300274 A1).
For claim 7; The modification of Fintel does not teach a pecking block wherein the inner core of said cement block is filled with cured ingredients selected from the group consisting of: starch, corn syrup, molasses, feed grade binding agents, essential oils and extracts, seeds, probiotics, prebiotics, electrolytes, minerals, amino acids, insect growth regulators, and vaccines.
However, Lush does teach a pecking block with cured ingredients selected from the group consisting of: starch, corn syrup, molasses, feed grade binding agents, essential oils and extracts, seeds, probiotics, prebiotics, electrolytes, minerals, amino acids, insect growth regulators, and vaccines (paragraph [0006]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fintel by utilizing a simple substitution for the interior taught by Fintel for the pecking block as taught by Lush in order to obtain the predictable result of a more nutritional pecking block for the poultry. See MPEP 2143 I. (B).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fintel in view of MARTIN and Svihus as applied to claim 1 above, and further in view of Bitela (US 20120148787 A1).
For claim 9; The modification of Fintel teaches all limitations as stated above.
Fintel further teaches a suspension hanger (fig. 1 & 2 (18)).
Fintel, MARTIN, and Svihus do not teach a kit including a floor litter cover and floor fasteners.
However, Bitela teaches a floor litter cover and floor fasteners (paragraph [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements of the floor covering and fasteners taught by Bitela to yield the predictable result of floor protection from the poultry that may use the pecking block and reduced clean-up effort required. See MPEP 2143 I. (A).

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fintel in view of MARTIN and Svihus as applied to claim 1 above, and further in view of Fintel in view of Johnson (US 6941892 B1).
For claim 11; The modification of Fintel teaches all limitations as stated above.
The modification of Fintel does not teach mounting the pecking block in a confinement poultry structure so as to impose an angled surface on the block that inhibits the birds perching on the angled surface.
However, Johnson teaches mounting the pecking block in a confinement poultry structure (fig. 3 and column 3; lines 15-27) to impose an angled surface on the block that inhibits the birds perching on the angled surface (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements of the modification of the pecking block from Fintel and the confinement poultry structure of Johnson to yield the predictable result of imposing an angled surface on the block to inhibit birds from perching on it. See MPEP 2143 I. (A).
For claim 12; The modification of Fintel teaches all limitations as stated above.
The modification of Fintel does not teach a method of heat pressing the inner core into the pecking block.
However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as the examiner asserts heat pressing is an would be obvious to try as there are only a finite number of identified, predictable solutions, with a reasonable expectation of success of sealing the inner core into the exterior surface. See MPEP 2143 I. (E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642